         Case 3:20-cv-00569-MPS Document 217 Filed 09/11/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

   JAMES WHITTED, individually, and on
   behalf of all others similarly situated,
                                                           No. 3:20-cv-00569 (MPS)
                          Petitioner,
                  v.

   DIANE EASTER, Warden of Federal
   Correctional Institution at Danbury in her
   official capacity,

                          Respondent.



                                MOTION FOR APPROVAL
                             OF CLASS ACTION SETTLEMENT

       Petitioner James Whitted, through counsel, submits this Memorandum in support of his

Motion for Approval of the Settlement Agreement (the “Settlement”) submitted on August 3, 2020

in this multi-party habeas action involving individuals who are or may in the future be confined at

FCI Danbury. (ECF Nos. 134-1). On August 11, 2020, the Court certified the proposed class

identified in the Settlement (the “Class”) for purposes of the Settlement, issued an Order of Notice

to the Class, and appointed the undersigned as Class Counsel (ECF No. 141).

       Applying the principles of Fed. R. Civ. Pro. 23(e) to this case, Class Counsel request that

the Court grant approval of the Settlement. The Settlement is the product of a complex and

extended set of negotiations and, in Class Counsel’s view, represents a unique and important

landmark on behalf of incarcerated individuals in the custody of the federal Bureau of Prisons

(BOP) in the COVID-19 era. Class Counsel believe that this litigation and the Settlement have

succeeded in bringing to the fore and remedying the inadequacies, prior to the commencement of

this lawsuit, of the Bureau of Prison’s home confinement release procedures. Building on the




                                                 1
        Case 3:20-cv-00569-MPS Document 217 Filed 09/11/20 Page 2 of 3




protections afforded by the Temporary Restraining Order (“TRO”) issued by this Court on May

12, 2020, the Settlement provides remedies to enable more individuals to be in safer conditions

than before the litigation began. For these reasons and as explained in detail in Petitioner’s

accompanying memorandum of law, Petitioner seeks this Court’s approval of the Settlement.

       To the extent this Court would find testimony helpful at the fairness hearing scheduled for

September 18, 2020, at 10:00AM, Dr. Jaimie Meyer—one of Petitioner’s expert witnesses in this

case who was deeply involved in the process of identifying medically vulnerable individuals at

FCI Danbury for purposes of this Settlement—is available to testify.


       Dated: September 11, 2020

                                                     /s/ David S. Golub_______
                                                     David S. Golub, ct00145
                                                     Jonathan M. Levine, ct 07584
                                                     Silver Golub & Teitell LLP
                                                     184 Atlantic Street
                                                     Stamford, CT 06901
                                                     Telephone: (203) 325-4491
                                                     Email: dgolub@sgtlaw.com
                                                             jlevine@sgtlaw.com


                                                     Sarah French Russell, ct26604
                                                     Tessa Bialek, ct30582
                                                     Alexis Farkash, Law Student Intern*
                                                     Abigail Mason, Law Student Intern*
                                                     George Morgan, Law Student Intern*
                                                     Krista Notarfrancesco, Law Student Intern*
                                                     Samantha Pernal, Law Student Intern*
                                                     Grace Ronayne, Law Student Intern*
                                                     Hannah Snow, Law Student Intern*
                                                     Kathryn Ulicny, Law Student Intern*
                                                     Kylee Verrill, Law Student Intern*
                                                     Legal Clinic, Quinnipiac University School of Law
                                                     275 Mt. Carmel Avenue
                                                     Hamden, CT 06518
                                                     Telephone: (203) 582-5258
                                                     Email: sarah.russell@quinnipiac.edu
                                                            tessa.bialek@quinnpiac.edu



                                                2
        Case 3:20-cv-00569-MPS Document 217 Filed 09/11/20 Page 3 of 3




                                                  Marisol Orihuela, ct30543
                                                  Zal K. Shroff, Cooperating Counsel**
                                                  Ariadne Ellsworth, Law Student Intern*
                                                  Alexandra Gonzalez, Law Student Intern*
                                                  Alexander Nocks, Law Student Intern*
                                                  Phoenix Rice-Johnson, Law Student Intern*
                                                  Jerome N. Frank Legal Services Organization
                                                  P.O. Box 209090
                                                  New Haven, CT 06520
                                                  Telephone: (203) 432-4800
                                                  Email: marisol.orihuela@ylsclinics.org

                                                  Alexandra Harrington, ct 30943
                                                  Criminal Justice Advocacy Clinic
                                                  University at Buffalo School of Law
                                                  507 O’Brian Hall, North Campus
                                                  Buffalo, NY 14260
                                                  Telephone: (716) 984-2453
                                                  Email: aharr@buffalo.edu

                                                  Counsel for the Petitioner James Whitted
* Motion for law student appearance forthcoming
** Application for admission forthcoming




                                             3
